OFFICIAL CORRESPONDENCE

AFCP 2.0 Non-Entry
Applicant’s request for entry into the After Final Consideration Pilot Program 2.0 is acknowledged but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for the pilot program. Therefore, the response is being reviewed according to pre-AFCP 2.0 practice (see MPEP 714.12 and 2272).

Response to Amendment
The Amendment filed 27 June 2022 has not been entered. The proposed amendment to claim 1 constitutes a specific embodiment of the claimed invention which has not been previously searched or considered by the Examiner and therefore requires additional search and consideration which is outside of the scope of time authorized for AFCP 2.0, and which is inappropriate for consideration after final rejection (see MPEP 2272(II)). Further, claims which would be dependent upon claim 1 defined by the aforesaid proposed amendment would also constitute specific embodiments of the claimed invention which have not been previously searched or considered. 
All of the objections and rejections previously set forth in the Final Office Action dated 27 June 2022 (hereinafter “Final Office Action”) are maintained herein.

Response to Arguments
In an effort to facilitate compact and expedient prosecution of the instant application, Applicant’s relevant arguments/remarks (see Remarks filed 27 June 2022, pp. 6-8) are addressed below.
Applicant’s arguments presented on pp. 6 of the Remarks, with respect to the proposed amendments to the specification being sufficient to overcome the objection thereto previously set forth in the Final Office Action, have been considered but are moot as the proposed amendments to the specification have not been entered. However, it is noted that the proposed amendments would be sufficient to overcome the objection to the specification.
Applicant’s arguments presented on pp. 6 of the Remarks, with respect to the proposed amendments to the claims which address the 35 U.S.C. 112(d) rejections previously set forth in the Final Office Action, have been considered but are moot as the proposed amendments to the claims have not been entered. It is noted that the proposed amendments would be sufficient to overcome the 112(d) rejection. 
Applicant’s arguments presented on pp. 7 of the Remarks, with respect to (under 35 U.S.C. 103) cited prior art to Neagu not disclosing/teaching the claimed aluminum layer thickness range as defined by the proposed amendment to claim 1 of 1.0 to 20 µm, have been considered but are moot as the proposed amendment which introduces this limitation has not been entered. However, the proposed amendment would be sufficient to overcome the grounds of rejection based upon Neagu previously set forth in the Final Office Action.
On pp. 8 of the Remarks, Applicant asserts that because Axrup seeks to reduce the amount of aluminum utilized in the laminate disclosed therein, and because Whillock utilizes typical aluminum foil (which contains more aluminum/is associated with a larger carbon footprint), one of ordinary skill in the art would not combine the teachings of Axrup with Whillock because Whillock constitutes a product which Axrup is seeking to avoid. 
However, despite the difference in aluminum thickness, the products of Axrup and Whillock are substantially similar/analogous, as well as utilized in the same field of packaging for food and/or liquids, wherein the respective aluminum layers function analogously, i.e., as oxygen/vapor barriers. It is the Examiner’s position that the recognition in the Background section of Axrup of the carbon dioxide load associated with typical aluminum layers would not prevent one of ordinary skill in the art from recognizing the benefits of the presence of the MFC layer explicitly taught by Axrup; further in view of Whillock explicitly stating that additional layers may be present in the laminate thereof. Further, the recognition in Axrup of the increased carbon dioxide load does not constitute an explicit teaching away from the use of an aluminum layer; Axrup does not specifically exclude such an aluminum layer; and the aluminum layer disclosed therein, including the thickness thereof, constitute(s) preference(s), not explicit requirements, as indicated by the use of preferential language throughout [0017, 0028, 0029]. For these reasons, it is the Examiner’s position that upon full consideration of the Axrup reference, one of ordinary skill in the art, in possession of Whillock, would not seek to avoid any/all teachings in Axrup, but rather, could easily recognize the benefits explicitly attributed to the MFC layer combined with the polymer layer. In other words, the recognition of the desire to decrease the use of aluminum, as disclosed by Axrup, would not preclude one of ordinary skill in the art from identifying/utilizing teachings therein, or from ignoring the other prior art of record which does use said aluminum layer(s). 

/MCR/Examiner, Art Unit 1782                                                                                                                                                                                                        

/LEE E SANDERSON/Primary Examiner, Art Unit 1782